

114 S520 IS: To amend the Neotropical Migratory Bird Conservation Act to reauthorize the Act.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 520IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Neotropical Migratory Bird Conservation Act to reauthorize the Act.
	
		1.Reauthorization of
 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of
				appropriations
					(a)In
 generalThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2015 through 2020.
					(b)Use of
 fundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..